Case 1:19-cv-00660-MKB-SMG Document 97 Filed 09/02/20 Page 1 of 3 PageID #: 909




                                                           DIRECT DIAL 212.763.0889
                                                           DIRECT EMAIL shecker@kaplanhecker.com



                                                              September 2, 2020

 BY ECF

 The Honorable Margo K. Brodie
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

        Re:     Federal Defenders of New York, Inc. v. Federal Bureau of Prisons, et al., No. 19
                Civ. 660 (MKB)

 Dear Judge Brodie:

        We write on behalf of the Federal Defenders, pursuant to the Court’s Order dated August
 21, 2020, to provide an update on the currently disputed issues between the parties, which relate
 principally to the forthcoming resumption of in-person legal visiting at the MDC and MCC.
         MDC. As Your Honor is aware, in advance of the resumption of in-person legal visiting
 at the MDC (which the BOP has represented is scheduled for September 10, 2020), the Federal
 Defenders and their counsel toured the facility on August 19, 2020, along with Seth Eichenholtz
 of the U.S. Attorney’s Office and Holly Pratesi of the BOP, and the mediator, the Hon. Loretta E.
 Lynch. The Federal Defenders identified a number of issues during that visit and the parties have
 been working to resolve them. Although certain issues remain unresolved—such as information
 about the HVAC system—the Federal Defenders have confidence that these issues can be worked
 out collaboratively with the BOP in the mediation process.
        That said, the Federal Defenders have other concerns that stem from the BOP’s efforts in
 the previous week or so to allow a limited set of in-person visits in advance of the planned re-
 opening of in-person legal visiting (what the BOP has referred to the mediator as “test cases”).
          First, we were concerned to learn from two Federal Defenders attorneys who visited the
 facility today that MDC staff members were not abiding by certain basic protective health
 measures that are crucial in curtailing the spread of COVID-19 amongst not just visitors, but staff
 and inmates. Specifically, the attorneys reported the following: (i) their temperatures were not
 taken; (ii) they were not provided COVID questionnaires or asked any screening questions;
 (iii) they were not given sanitizing wipes for their lockers or keys and were told that they were
 unavailable; (iv) correctional officers were grouped together in small spaces and several were
 wearing their face masks under their chins or not at all; (v) the client the attorneys were visiting
 did not have a face mask provided by the institution but rather had been compelled to sew one
Case 1:19-cv-00660-MKB-SMG Document 97 Filed 09/02/20 Page 2 of 3 PageID #: 910


                                                                                                                  2

 together herself, resulting in an ill-fitting mask that fell off repeatedly during the visit; and, (vi)
 the attorneys observed contractors entering the building without having their temperatures taken
 or screening questions being administered. We raised these issues on our joint call with the
 mediator today. We know that the Civil Division took this report seriously. However, it raises—
 in this new and very serious context—the specter of the problem that has persisted at MDC for
 many years of officers not following the institution’s own rules.
         Second, we were also troubled by the fact that the defense bar was left out of the process
 by which the BOP initially selected inmates to receive the two “test case” visits. Indeed, we were
 taken by surprise to learn that the BOP offered one of the first such opportunities to pre-trial inmate
 Ghislaine Maxwell last week. At the time of the visit, Ms. Maxwell had been detained in the MDC
 for less than two months—far less than a significant number of MDC inmates, including
 individuals charged capitally, individuals with serious mental health issues, and individuals who
 have never met their court-appointed counsel because of the pandemic, making the establishment
 of trust nearly impossible. Further, reports indicate that Ms. Maxwell was allowed to meet with
 two of her attorneys for three hours, despite the BOP’s representations to the Federal Defenders
 that once in-person visitation begins inmates will only be able to meet with one attorney for a one-
 hour window absent special approval.1
          On a joint call with the mediator today, the BOP represented that Ms. Maxwell was selected
 for an in-person “test case” visit simply because she was purportedly one of only three inmates
 that had a “pending” request and that the BOP did not consider whether there might be inmates
 with a greater need for a legal visit. This was a puzzling explanation, for several reasons: (i)
 despite the near constant interaction between the BOP and the Federal Defenders, the BOP never
 informed the Federal Defenders that they were accepting requests for in-person visits (“test cases”
 or otherwise) or sought input on these test visits, but, rather, consistently said they were working
 towards case-by-case in person visits; (ii) Federal Defenders has made crystal clear that there are
 a number of clients in desperate need of visits, which is why they have pushed for re-opening of
 visitation; (iii) a CJA attorney in fact had a pending request for an in-person visit for a capital
 client that was first made in March and renewed several times thereafter, most recently in mid-
 August and was not offered a visit last week; and (iv) the MDC’s apparent blindness to the primary
 purpose of a legal visit—to provide Sixth Amendment access to those held at the MDC—harkens
 back to what began this litigation over 18 months ago.
         The foregoing begs serious questions about what criteria the BOP intends to use to
 determine which inmates will be allowed to receive in-person legal visits, what those visits will
 look like, and how they will be scheduled. These issues are made all the more pressing given that
 the MDC will for the first time exercise total control over who receives legal visits, rather than
 such visits being provided on a first-come, first-served basis. MDC, in stark contrast to MCC, has
 not been willing to discuss using an online scheduling system for legal visits, which would allow
 equal access to all legal visitors and inmates. We intend to pursue these issues further with the
 mediator, and, if necessary, the Court.
        MCC. The Federal Defenders are scheduled to conduct a walk-through of the MCC
 tomorrow, September 3, 2020, prior to the resumption of in-person legal visiting. It is our

 1
   We also understand that another high-profile inmate, Keith Raniere, was also recently allowed a four hour in-person
 legal visit with two lawyers.
Case 1:19-cv-00660-MKB-SMG Document 97 Filed 09/02/20 Page 3 of 3 PageID #: 911


                                                                                                 3

 understanding that the MCC intends to resume such visiting in the week or two that follows our
 visit. We look forward to the opportunity to provide feedback to the BOP as we did with the MDC.
 We have asked to be able to visit not only the main legal visiting room, but also the SHU visiting
 room on 10 South, where the four inmates held under SAMs must be visited. Thus far, the MCC
 has refused to allow us to walk through the SHU legal visiting room but we have asked that our
 request be renewed with the Warden this evening, given the high need for legal visits by these four
 inmates and the very small spaces in which these SHU visits are conducted.
         VTCs and Telephone Calls. The Federal Defenders continue to appreciate the efforts of
 the BOP to allow for a reliable system of VTCs and telephone calls, and we were pleased to hear
 the BOP confirm with the mediator that they intend to keep the current system in place even after
 in-person visiting resumes. We have noticed a recent backlog of calls on the 5th and 7th floors of
 the MDC, but we are confident that we can continue to address this type of issue collaboratively
 with the BOP through the mediation process.
         Participation in Mediation Sessions of a BOP Representative with Decision-Making
 Authority. Repeatedly in our mediation sessions the Federal Defenders have raised key issues
 only to be told that the Civil Division or the BOP Staff Attorneys do not have authority to speak
 for the facility, which then leads to, at times, lengthy back-and-forths between mediation sessions
 before an answer is received. For example, even the clear issue of whether MDC would permit a
 walk-through prior to re-opening required numerous requests and, eventually, the mediator holding
 a telephone conference with the Warden. In order to facilitate the resolution of issues in a timely
 and clear manner, Federal Defenders respectfully asks that the Court require, pursuant to E.D.N.Y.
 Local Civil Rule 83.8(c), attendance at the mediation sessions by a representative of the BOP with
 authority to bind the MDC

                                          *      *       *

        Thank you for your continued attention to these important issues.

                                                             Respectfully submitted,

                                                             /s/ Sean Hecker
                                                             Sean Hecker


 cc:    Counsel of Record (by ECF)
        Hon. Loretta Lynch, Paul, Weiss, Rifkind, Wharton & Garrison LLP (by e-mail)
        Roberto Finzi, Paul, Weiss, Rifkind, Wharton & Garrison LLP (by e-mail)
        Edward Nasser, Paul, Weiss, Rifkind, Wharton & Garrison LLP (by e-mail)
        Jeffrey Oestericher, U.S. Attorney’s Office (S.D.N.Y.) (by e-mail)
        David Jones, U.S. Attorney’s Office (S.D.N.Y.) (by e-mail)
